DETAILED ACTION

Summary
This Office Action is in response to the Remarks and Declaration of William C. Stone filed in the response filed September 16, 2022.
In view of the Remarks and Declaration of William C. Stone filed in the response filed September 16, 2022, the rejections of claims 1-7 have been maintained and presented below.
Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al. (U.S. Pub. No. 2006/0289724 A1) in view of Zediker et al. (U.S. Pub. No. 2012/0266803 A1).
With regard to claim 1, Skinner et al discloses a power conversion system for converting high optical energy received from a fiber optic line to electrical energy, the system comprising:
a housing (such as housing elements 620, 624, 628, 630, and 636, Fig. 6 disclosed in [0089] as “housing elements 620, 624, 628, 630, and 636”) having 
at least one interior surface (such as the interior surface of optical section 626 described in [0088] and depicted in Fig. 6 as “625”), said at least one interior surface defining 
an interior space within said housing (such as the interior space depicted in Fig. 6 and denoted by reference number “625”);
a high power connector (such as connector elements 615 and 650 as depicted in annotated Fig. 6 below cited to read on the claimed “high power connector” because it physically connects the fiber optic line to the interior of the housing for conversion into high power electricity, or a power higher than a lower power), having
a first end and a second end (such as depicted in annotated Fig. 6 below having a first right end and a second left end)

    PNG
    media_image1.png
    653
    503
    media_image1.png
    Greyscale

Annotated Fig. 6
said first end coupled to the fiber optic line (cited first right end of the cited high power connector depicted in Fig. 6 as coupled to the fiber optic line 622), and 
the second end positioned within the interior space (cited second left end of the cited high power connector depicted in Fig. 6 as positioned within the cited interior space); 
beam forming optics fixed to a mount within the interior space positioned proximal to the second end of the said high power connector (such as depicted in annotated Fig. 6 above), 
said beam-forming optics having a focal plane (as depicted in Fig. 6, the cited beam forming optics inherently comprises a focal plane);
an end array having a first plurality of photovoltaic chips (such as the photo-diodes 612, Fig. 6 cited to read on the claimed first plurality of photovoltaic chips because the photo-diodes are photovoltaic chips, or small components; see [0088] disclosing “one or more photo-diodes 612”), 
said first plurality of photovoltaic chips spaced a first radial distance from said beam forming optics (see Fig. 6 depicting cited first plurality of photovoltaic chips 612 spaced from cited beam forming optics).

Skinner et al. does not disclose at least one annular array having a second plurality of photovoltaic chips wherein said beam forming optics direct the received energy to impinge with a uniform flux on each of said first plurality of photovoltaic chips and or said second plurality of photovoltaic chips.
However, Zediker et al. discloses a power conversion system for converting optical energy received from a fiber optic line to electrical energy (see ABSTRACT) and discloses 
beam forming optics having a focal plane (such as optical fiber 501, collimating optics 520, and diverging optics 521, Fig. 5)
an end array having a first plurality of photovoltaic chips (such the row of photovoltaic chips 509 in array 503 as depicted in Fig. 5, cited to read on the claimed “end array” because they are positioned as the ending array/layer of chips), 
said first plurality of photovoltaic chips spaced a first radial distance from beam forming optics (such as depicted in Fig. 5, cited first plurality of photovoltaic chips 509 in the end array spaced a radial distance from beam forming optics such as the end of the fiber optic 501 are face 502), wherein
the first plurality of photovoltaic chips are in a flat or partially-spherical arrangement (as depicted in Fig. 5 appearing partially-spherical; also see [0097] “hemispherical inner surface 510”) and 
at least one annular array having a second plurality of photovoltaic chips (such the row of photovoltaic chips 507 depicted in Fig. 5, cited to read on the claimed “annular array” because they are positioned annularly; see annotated Fig. 5 below depicting the cited at least one annular array as having a second plurality of photovoltaic chips, such as the two cited photovoltaic chips in the row of photovoltaic chips 507 depicted in annotated Fig. 5 below, cited to read on the claimed “second plurality of photovoltaic chips” because they are a plurality of, or more than one, photovoltaic chips and are positioned annularly), 

    PNG
    media_image2.png
    576
    493
    media_image2.png
    Greyscale

Annotated Fig. 5
said second plurality of photovoltaic chips in an annular arrangement (such as depicted in annotated Fig. 5 above, the two cited plurality of photovoltaic chips cited to read on the claimed “second plurality of photovoltaic chips in annular arrangement” because they form a plurality of photovoltaic chips disposed in annular arrangement), 
said at least one annular array longitudinally and separately positioned between said end array and said beam forming optics (as depicted in Fig. 5, cited annular array 507 positioned longitudinally and separately, or in a different physical space, between cited end array 509 and cited beam forming optics); wherein
said beam forming optics direct the received optical energy to impinge with a uniform flux on each of said first plurality of photovoltaic chips and of said second plurality of photovoltaic chips (see [0101] "This uniform pattern may be employed with and in view of the ability to have photocell efficiency optimized for a given power density" which is cited to read on the claimed uniform flux as "uniform pattern" refers to uniform energy distribution striking the surface of the PV assembly as described in [0100]); and wherein 
each photovoltaic chip of said first and second pluralities of photovoltaic chips comprises a light-receiving surface having a normal vector intersecting the focal plane of said beam forming optics (such as depicted in Fig. 5 with a normal vector at the center of each light receiving surface of each cited photovoltaic chip) and wherein 
each of said end array and at least one annular array having a second plurality of photovoltaic chips are oriented at a predefined angle relative to a longitudinal axis of an interior space within said housing (as depicted in Fig. 5, each of said end array and at least one annular array having a second plurality of photovoltaic chips are inherently oriented at a predefined angle relative to a longitudinal axis of the beam forming optics and photovoltaic assembly),
said longitudinal axis being equidistant to each photovoltaic chip of said second plurality of photovoltaic chips of each of said at least one annular array (as depicted in annotated Fig. 5 above, the cited longitudinal axis is equidistant to each of the two cited photovoltaic chips of the cited second plurality of photovoltaic chips of each of said at least one annular array).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the arrangement of the cited photovoltaic chips in the system of Skinner et al. to include the multi-layer arrangement and beam forming optics design taught by Zediker et al. because it would have provided for having photocell efficiency optimized for a given power density. 
Skinner et al., as modified by Zediker et al. above, does not disclose an actively-cooled high power connector.
However, Zediker et al. teaches photovoltaic conversion devices from optical fibers often employ cooling devices in the housing (see [0047]). Zediker et al. exemplifies a cooling jacket 304 around the housing next to the photovoltaic cells in order to manage the excess heat that is produced by the high power laser beam contacting the photovoltaic cells (see [0094]). Zediker et al. teaches circulating cooling fluids from a chiller assembly into an inlet and outlet of the housing (see Fig. 6 and [0154]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the housing of Zediker et al. to include cooling in the housing as taught by Zediker et al. because it would have led to managing the excess heat that is produced by the high power laser beam contacting the photovoltaic cells. The cooling device in the housing taught by Skinner et al., as modified by Zediker et al., is cited to read on the claimed “an actively-cooled high power connector” as the cooling device actively cools the housing which contains the high power connector.
Skinner et al., as modified by Zediker et al. above, teaches the claimed “wherein said optical energy is high optical energy received from said fiber optic line and is converted in stages to electrical energy” because the cited optical energy is high optical energy, or optical energy higher than another optical energy such as a lower optical energy, received from the cited fiber optic line and is structurally capable of being converted in stages, such as at a first stage at the cited first plurality of photovoltaic chips and at a second stage at the cited second plurality of photovoltaic chips. 
Skinner et al., as modified by Zediker et al. above, teaches the claimed “wherein the maximum amount of electrical power is extracted, either from said high optical power or heat generated by said each photovoltaic chip of said first and second pluralities of photovoltaic chips” because the cited power conversion system of Skinner et al., as modified by Zediker et al. above, is structurally capable of extracted a maximum amount of electrical power from said high optical power such as the amount of power extracted from the cited high optical power cited to read on the claimed “the maximum amount of electrical power” as it is the maximum amount of electrical power extracted from the system of Skinner et al., as modified by Zediker et al. above, with the structural limitations of the cited power conversion system. 
Skinner et al., as modified by Zediker et al. above, teaches the claimed “electrical power…for use in a remote mobile platform and wherein said remote mobile platform is an autonomous underwater vehicle” because the cited “power conversion system for converting high optical energy received from a fiber optic line to electrical energy” is structurally capable of extracting electrical power “for use in a remote mobile platform and wherein said remote mobile platform is an autonomous underwater vehicle” because the cited power conversion system extracts electrical power for further use.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al. (U.S. Pub. No. 2006/0289724 A1) in view of Zediker et al. (U.S. Pub. No. 2012/0266803 A1), Minovitch (U.S. Patent No. 3,825,211), and Ford et al. (U.S. Pub. No. 2012/0298850 A1).
With regard to claim 2, Skinner et al discloses a power conversion system for converting optical energy received from a fiber optic line to electrical energy, the system comprising:
a housing (such as housing elements 620, 624, 628, 630, and 636, Fig. 6 disclosed in [0089] as “housing elements 620, 624, 628, 630, and 636”) having 
at least one interior surface (such as the interior surface of optical section 626 described in [0088] and depicted in Fig. 6 as “625”), said at least one interior surface defining 
an interior space within said housing (such as the interior space depicted in Fig. 6 and denoted by reference number “625”);
a high power connector (such as connector elements 615, 614, and 650 as depicted in annotated Fig. 6 below cited to read on the claimed “high power connector” because it physically connects the fiber optic line to the interior of the housing for conversion into high power electricity, or a power higher than a lower power) having 
a first end coupled to the fiber optic line (such as depicted in annotated Fig. 6 below having a first right end and a second left end; cited first right end of the cited high power connector depicted in Fig. 6 as coupled to the fiber optic line 622), and
a second end positioned within the interior space (cited second left end of the cited high power connector depicted in Fig. 6 as positioned within the cited interior space);

    PNG
    media_image3.png
    686
    553
    media_image3.png
    Greyscale

Annotated Fig. 6
beam forming optics within the interior space positioned proximal to the second end of the said high power connector (such as depicted in annotated Fig. 6 above), 
said beam-forming optics having a focal plane (as depicted in Fig. 6, the cited beam forming optics inherently comprises a focal plane);
an end array having a first plurality of photovoltaic chips (such as the photo-diodes 612, Fig. 6 cited to read on the claimed first plurality of photovoltaic chips because the photo-diodes are photovoltaic chips, or small components; see [0088] disclosing “one or more photo-diodes 612”), 
said first plurality of photovoltaic chips spaced a first radial distance from said beam forming optics (see Fig. 6 depicting cited first plurality of photovoltaic chips 612 spaced from cited beam forming optics).

Skinner et al. does not disclose a second plurality of photovoltaic chips.
However, Zediker et al. discloses a power conversion system for converting optical energy received from a fiber optic line to electrical energy (see ABSTRACT) and discloses 
beam forming optics having a focal plane (such as optical fiber 501, collimating optics 520, and diverging optics 521, Fig. 5);
a first heat sink, said heat sink extending inward toward said beam forming optics (such as the half-hemispherical wall of PV assembly 503 depicted in Fig. 5 as having a hemispherical inner surface 510 that holds PV cells 505, 506, 507, 508, 509, and 510 as discussed in [0097] cited to read on the claimed “first heat sink” as it serves as a heat sink on the rear side of PV cells 505, 506, 507, 508, 509, and 510; see Fig 5 depicting the cited first heat sink extending inwards toward the cited beam forming optics);
an end array mounted on said first heat sink, said end array having a first plurality of photovoltaic chips (such the row of photovoltaic chips 509 in array 503 as depicted in Fig. 5, cited to read on the claimed “end array” because they are positioned as the ending array/layer of chips), 
said first plurality of photovoltaic chips spaced a first radial distance from beam forming optics (such as depicted in Fig. 5, cited first plurality of photovoltaic chips 509 in the end array spaced a radial distance from beam forming optics such as the end of the fiber optic 501 are face 502), wherein
the first plurality of photovoltaic chips are in a partially-spherical arrangement (as depicted in Fig. 5 appearing partially-spherical; also see [0097] “hemispherical inner surface 510”) and 
at least one annular array having a second plurality of photovoltaic chips mounted on said first heat sink (such the row of photovoltaic chips 507 depicted in Fig. 5, cited to read on the claimed “annular array” because they are positioned annularly), 
said second plurality of photovoltaic chips in an annular arrangement (as depicted in Fig. 5, second plurality of photovoltaic chips 507 disposed annularly), 
said at least one annular array longitudinally positioned between said end array and said beam forming optics (as depicted in Fig. 6, cited annular array 507 positioned longitudinally between cited end array 509 and cited beam forming optics); wherein
said beam forming optics direct the received optical energy to impinge with a uniform flux on each of said photovoltaic chips (see [0101] "This uniform pattern may be employed with and in view of the ability to have photocell efficiency optimized for a given power density" which is cited to read on the claimed uniform flux as "uniform pattern" refers to uniform energy distribution striking the surface of the PV assembly as described in [0100]); and wherein 
each photovoltaic chip of said first and second pluralities of photovoltaic chips comprises a light-receiving surface having a normal vector intersecting the focal plane of said beam forming optics (such as depicted in Fig. 5 with a normal vector at the center of each light receiving surface of each cited photovoltaic chip) and wherein 
each of said end array and at least one annular array having a second plurality of photovoltaic chips are oriented at a predefined angle relative to the centerline (as depicted in Fig. 5, each of said end array and at least one annular array having a second plurality of photovoltaic chips are inherently oriented at a predefined angle relative to the centerline of the beam forming optics and photovoltaic assembly).
 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the arrangement of the cited photovoltaic chips in the system of Skinner et al. to include the multi-layer arrangement and beam forming optics design taught by Zediker et al. because it would have provided for having photocell efficiency optimized for a given power density.
Skinner et al., as modified by Zediker et al. above, does not disclose a second/third heat sink in the claimed fluid cooling system.
However, Zediker et al. teaches photovoltaic conversion devices from optical fibers often employ cooling devices in the housing (see [0047]). Zediker et al. exemplifies a cooling jacket 304 around the housing next to the rear surface of photovoltaic cells in order to manage the excess heat that is produced by the high power laser beam contacting the photovoltaic cells (see [0094]). Zediker et al. teaches circulating cooling fluids from a chiller assembly into an inlet and outlet of the housing (see Fig. 6 and [0154]). It would have been obvious to a person having ordinary skill in the art to have modified the housing of Zediker et al. to include cooling in the housing as taught by Zediker et al. because it would have led to managing the excess heat that is produced by the high power laser beam contacting the photovoltaic cells. 
The cooling device in the housing taught by Skinner et al., as modified by Zediker et al., is cited to read on the claimed “an actively-cooled high power connector” as the cooling device actively cools the housing which contains the high power connector.
The fluid cooling system of Skinner et al., as modified by Zediker et al., does not detail a second/third heat sink with a plurality of channels.
However, Minovitch teaches a cooling system for a laser absorbing surface (see column 4 to column 5, also by circulating cooling fluid). Minovitch is analogous art because, like applicant, Minovitch, Skinner et al., and Zediker et al. are concerned with laser absorbing surfaces, which Minovitch and Zediker et al. already suggest the need to keep laser absorbing surfaces cool for operation. Specifically, Minovitch teaches heat sinks (such as the tube housing 34, Fig. 4) which a plurality of cooling channels for cooling the laser absorbing tube housing (see cooling channels 36, Fig. 5 arranged to cool the nearby surface of the housing which absorbs the laser). Minovitch teaches the cooling channel design is to protect the absorbing surface from high temperatures (see line 9-14, column 4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Skinner et al., as modified by Zediker et al. above, to include the coolant channel design suggested by Minovitch to protect the device from high temperatures because it would have provided cooling of the device, a concern already expressed by Zediker et al. Specifically, it would have been obvious to a person having ordinary skill in the art to have incorporated the plurality of cooling channels suggested by Minovitch into the housing components 628, 630, and 636, reading on the claimed second heat sink, in the device of Skinner et al., also into the housing component 624 and 620, reading on the claimed third heat sink, in the device of Skinner et al., and into the cited first heat sink at the rear side of the PV cells because it would provide for desired cooling. The combination of Skinner et al., Zediker et al., and Minovitch teaches a fluid inlet and fluid outlet connected to said housing and a work fluid in fluid communication with said first, second, and third heat sinks as well as the cited fluid inlet and fluid outlet defining a fluid circulation path (recall Zediker et al. teaching circulating cooling fluids from a chiller assembly into an inlet and outlet of the housing; see Fig. 6 and [0154]).
Skinner et al., as modified by Zediker et al. and Minovitch above, does not teach an array of thermoelectric conversion chips mounted between said first heat sink and said second heat sink.
However, Ford et al. teaches photovoltaic device using laser and fiber optic cable, similar to that of Skinner et al. and Zediker et al. (see ABSTRACT and TITLE). Ford et al. teaches the photovoltaic chip can be cooled to a desired operating temperature by using thermoelectric cooling (see [0003], [0049-0052], and see generally Fig. 1D showing placing a thermoelectric conversion chip on the rear side of the photovoltaic device).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Skinner et al., as modified by Zediker et al. and Minovitch above, to include thermoelectric conversion chips on the rear side of the photovoltaic chips, as taught by Ford et al., because it would provide for cooling the photovoltaic device to a desired operating temperature. The inclusion of the thermoelectric conversion chips suggested by Ford et al. on the rear side of the cited photovoltaic chips provides for the thermoelectric conversion chips, the array, between the cited first heat sink which has the photovoltaic chips and the cited second heat sink of the housing.
The only difference between the power conversion system of Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, and the invention, as claimed, is the explicit teaching wherein said array of thermoelectric conversion chips converts heat into electrical power at an efficiency of 2.9%., wherein the efficiency of said heat converted to electrical power is known as the electrical conversion efficiency. 
However, an electric conversion efficiency of said array of thermoelectric conversion chips is a result effective variable directly affecting the amount of electrical energy produced by the array of thermoelectric conversion chips for use.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the electric conversion efficiency of said array of thermoelectric conversion chips in the power conversion system of Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, and arrived at the claimed value for efficiency of 2.9%, wherein the efficiency of said heat converted to electrical power is known as the electrical conversion efficiency, through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the amount of electric energy produced by the array of thermoelectric conversion chips for use. 
The claimed limitation “wherein said power conversion system is underwater” is an intended use limitation. The structure of the cited power conversion system of Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, is cited to read on the claimed “wherein said power conversion system is underwater” because it comprises a structure capable of being underwater. Additionally, see [0028] of Skinner et al., teaching drilling to a depth of “just past the depth of the deepest fresh water in the formation”. 
Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, teaches the claimed “wherein said optical energy is high optical energy received from said fiber optic line and is converted in stages to electrical energy” because the cited optical energy is high optical energy, or optical energy higher than another optical energy such as a lower optical energy, received from the cited fiber optic line and is structurally capable of being converted in stages, such as at a first stage at the cited first plurality of photovoltaic chips and at a second stage at the cited second plurality of photovoltaic chips. 
Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, teaches the claimed “wherein the maximum amount of electrical power is extracted, either from said high optical power or said heat” because the cited power conversion system of Skinner et al., as modified by Zediker et al. above, is structurally capable of extracted a maximum amount of electrical power from said high optical power such as the amount of power extracted from the cited high optical power cited to read on the claimed “the maximum amount of electrical power” as it is the maximum amount of electrical power extracted from the system of Skinner et al., as modified by Zediker et al. above, with the structural limitations of the cited power conversion system. 
Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, teaches the claimed “electrical power…for use in a remote mobile platform and wherein said remote mobile platform is an autonomous underwater vehicle” because the cited “power conversion system for converting optical energy received from a fiber optic line to electrical energy” is structurally capable of extracting electrical power “for use in a remote mobile platform and wherein said remote mobile platform is an autonomous underwater vehicle” because the cited power conversion system extracts electrical power for further use.
With regard to claim 3, independent claim 2 is obvious over Skinner et al. in view of Zediker et al., Minovitch, and Ford et al. under 35 U.S.C. 103 as discussed above. 
Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, does not specifically teach wherein an electric conversion efficiency of the combination of said first and second plurality of photovoltaic chips is 42%.
However, an electric conversion efficiency of the combination of said first and second plurality of photovoltaic chips is a result effective variable directly affecting the amount of electrical energy produced by the photovoltaic chips for use.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the electric conversion efficiency of the combination of said first and second plurality of photovoltaic chips in the power conversion system of Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, and arrived at the claimed value for efficiency of 42% through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the amount of electric energy produced by the photovoltaic chips for use.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al. (U.S. Pub. No. 2006/0289724 A1) in view of Zediker et al. (U.S. Pub. No. 2012/0266803 A1), Minovitch (U.S. Patent No. 3,825,211), and Ford et al. (U.S. Pub. No. 2012/0298850 A1), as applied to claims 2 and 3 above, Pellizzari (U.S. Pub. No. 2005/0126624 A1) and Kosamana et al. (WO 2012/131021 A2 with citation to English equivalent U.S. Pub. No. 2014/0345276 A1).
With regard to claims 4-7, independent claim 2 and dependent claim 3 are obvious over Skinner et al. in view of Zediker et al., Minovitch, and Ford et al. under 35 U.S.C. 103 as discussed above. 
Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, does not disclose further comprising a first Stirling engine connected to said fluid outlet, said first Stirling engine receiving said transferred heat by said work fluid and converting said transferred heat to electrical power, a second Stirling engine in fluid communication with said first Stirling engine and receiving said transferred heat by said work fluid and converting said transferred heat to electrical power.
However, combining elements in the prior art by known methods is a matter of obviousness (see MPEP 2143 A). Pellizzari teaches a hybrid energy conversion system (see TITLE). Pellizzari teaches combining a photovoltaic device (see ABSTRACT) with a conversion device to convert heat into electricity such as a Stirling device (see [0008]). Pellizzari teaches Stirling engines have advantages with respect to size, quiet operation, and durability (see [0045]).
Thus, at the time of the invention, it would have obvious to a person having ordinary skill in the art to have combined the energy conversion device of Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above which includes a photovoltaic device which generates unwanted heat, with the Stirling engine conversion device taught by Pellizzari because the combination of elements known in the prior art is a matter of obviousness (see MPEP 2143 A); especially since the device of modified Skinner et al. generates unwanted heat which the Stirling engine of Pellizzari can convert into usable electricity. 
The other difference between the invention, as claimed, and the device of modified Skinner et al. is the addition of a second Stirling engine which provides for a total electrical conversion efficiency of 78.5%, wherein said total electrical conversion efficiency comprises the summation of said electrical conversion efficiencies of said first and second plurality of photovoltaic chips, said array of thermoelectric conversion chips, and said first and second work objects.
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B). The total electrical conversion efficiency of the system a result effective variable, which is generally desirable to increase, and Kosamana et al. exemplifies that converting unused waste heat with a secondary power generation system can increase the total electrical conversion efficiency of the system (see [0007]).
Thus, at the time of the invention, it would have been to a person having ordinary skill in the art to have duplicated, or even selected, the number of Stirling engines to capture the waste heat in the system of modified Skinner et al. (see MPEP 2144.04 VI B) because the duplication of parts is a matter of obviousness and it would have also been obvious to have optimized the total electrical conversion efficiency of the system of modified Skinner et al. and arrive at the claimed range for total electrical conversion efficiency through routine experimentation (see MPEP 2144.05).
Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, does not specifically teach wherein an electric conversion efficiency of said first work object/Stirling engine is 20.7% and an electric conversion efficiency of said second work object/Stirling engine is 12.9%.
However, an electric conversion efficiency of said first Stirling engine and second Stirling engine is a result effective variable directly affecting the amount of electrical energy produced by the first and second Stirling engines for use.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the electric conversion efficiency of said first and second Stirling engines in the power conversion system of Skinner et al., as modified by Zediker et al., Minovitch, and Ford et al. above, and arrived at the claimed values for efficiency of 20.7% and 12.9% through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the amount of electric energy produced by the first and second Stirling engines for use.
 
Response to Arguments
Applicant's arguments in the Remarks and Declaration of William C. Stone filed September 16, 2022 have been fully considered but they are not persuasive.
Applicant argues Skinner is unconcerned with the level of power reaching diode 612 nor the conversion efficiency because Skinner teaches 90% of the optical power will be converted. However, this argument is not persuasive.
Skinner is concerned with the level of power reaching the diode stating 90% of the optical power is received at the photodiodes for conversion into electricity for sensor 600.
Applicant argues Skinner extracts low milli-amp range and does not disclose a method for industrial power level transmission over long haul fiber optics. 
However, this argument is not persuasive and Skinner does not teach extracting low milli-amp range. The claims are not limited to extracting above “low milli-amp range” and not limited to “a method for industrial power level transmission over long haul fiber optics”.
Applicant notes a typical photodiode. However, this argument is not persuasive and Skinner is not limited to the exemplified power level. 
Applicant notes Skinner teaches an instrument confined to a hole 3-12 cm. However, this argument is not persuasive and Skinner is not limited to the exemplified hole size. 
Applicant argues Skinner does not specify a power level or explain how 100’s of watts to scores of kilowatts could be achieved. However, this argument is not persuasive and the claims do not require “100’s of watts to scores of kilowatts”.
Applicant argues Skinner does not teach a multi-stage power conversion system, how to extract waste heat, the effects of power attenuation and optical wavelength dependence. However, this argument is not persuasive and Skinner, alone, is not cited to teach a multi-stage power conversion system, how to extract waste heat, the effects of power attenuation and optical wavelength dependence.
Applicant argues that Skinner is not concerned with maximum possible use of power because 90% of power in Skinner goes to generating 1 milliwatt of power. However, this argument is not persuasive as Skinner is not limited to generating 1 milliwatt of power and the claims do not require generating more than 1 milliwatt of power. 
Applicant argues that Skinner does not teach waste heat converted by a TEC. However, this argument is not persuasive and Skinner, alone, is not cited to teach waste heat converted by a TEC.
Applicant argues in the response that Skinner is running on milliamps and the invention is at kilowatt power levels. However, this argument is not persuasive. Skinner is not limited to running on milliamps and the claims do not require kilowatt power levels.
Applicant argues the efficiencies claimed cannot be arrived at through routine experimentation and proffers experiments in the lab showing particular results. It is noted Applicant has the burden to explain the proffered data (see MPEP 716.02(b).
It is unclear how the proffered data relates the closest prior art and scope of the claims. The proffered data appears to be limited to material systems, component sizes, wavelengths, and laser power but the scope of the claims are not limited to a particular  material system, component size, wavelength, or laser power. 
Applicant notes the cited prior art references do not teach the claimed efficiencies of the TEC and heat engines. However, this argument is not persuasive and the rejections of the claims do not allege any ref. explicitly teaches the claimed efficiency of the TEC and heat engines. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 2, 2022